DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 10-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surdick, Untied States Patent Application Publication No. 2016/0112565, in view of Yentis et al. (“Yentis”), United States Patent Application Publication No. 2016/0277577. 

As per claim 1, Surdick discloses a data processing system for populating selections in an evaluation operator interface, comprising: 
a processor ([0082]); 
([0038] wherein the customer call records database stores a plurality of transactions between a customer and an agent), an automated scoring template having an associated lexicon ([0051] wherein the set of queries and the set of target media sets are the lexicon parameters) and scoring parameters ([0049] wherein the point system provides the scoring parameters), a question associated with the automated scoring template ([0042] wherein the evaluation question is described) and an evaluation form associated with the question ([0041] wherein the evaluation form includes the associated questions), wherein each of the plurality of transactions comprises a voice session recording of an inbound call recorded by a call center recording system ([0038] wherein recorded calls are stored in the call records database);
and; a non-transitory computer readable medium having instructions executable on the processor for: receiving a request from a client computer for an evaluation to evaluate a transaction that was assigned an automated score according to the automated scoring template based on an audio of the transaction having matched the lexicon ([0070] wherein the agent can select a call for analysis with automatic analysis); in response to the request for the evaluation, generating the evaluation from the evaluation form ([0071] wherein the result form is described), wherein generating the evaluation comprises setting an answer control in the evaluation to a preselected answer to the question based on the automated score for the transaction and a defined correspondence between the automated score and an acceptable answer to the question ([Fig 16], and [0072] wherein a preselected answer is described, wherein the score is associated with the result of the evaluation), the preselected answer ([Fig. 14] and [Fig. 15] wherein the form contains a set of preselected answers, in this case “yes” or “no”); and serving the evaluation with the preselected answer to the client computer for display in an evaluation operator interface ([Fig 16], and [0072] wherein the agent is served the interface with the preselected answers), but does not teach wherein each of the plurality of transactions comprises a transcript of the voice session; to evaluate a transaction based on a transcript of the transaction having matched the lexicon. However, Yentis teaches wherein each of the plurality of transactions comprises a transcript of the voice ([0016] wherein a transcript is stored for each audio file); to evaluate a transaction based on a transcript of the transaction having matched the lexicon ([0066] wherein the transcript is analyzed for words and phrases).
Both Surdick and Yentis teach an interface to evaluate call center agents. Surdick uses a speech analytics system to transcribe the audio, but does not expressly describe persistently storing the transcript and evaluating the transaction based on the transcript. Instead Surdick uses the audio itself. One could include the transcript and transcript evaluation from Yentis and with the method of creating automatic evaluation in Surdick to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating an evaluation form with predetermined answers from audio in Surdick with the audio transcribed in Yentis in order to avoid having to repeatedly searching audio for words or phrases, which is costly. 

([0008] wherein the base score is the overall evaluation score and the lexicon score is the point value associated with an answer); the non-transitory computer readable medium further comprises instructions executable on the processor for executing the automated scoring template to assign the automated score to the transaction ([Fig 16], and [0072] wherein auto-suggested answers assign the score 5/5 and 10/10 respectively); and executing the automated scoring template to assign the automated score to the transaction further comprises: loading, by the processor, the audio from the transaction ([0053] wherein the audio is loaded and searched);   searching the audio of the transaction for a word or phrase from the lexicon([0053] wherein the audio is loaded and searched); based on a determination that the transaction includes the word or phrase from the lexicon, assigning the lexicon a score based on the lexicon scoring parameters ([0072] wherein points are given if the greeting is found); and adding the lexicon score to the base score ([0008] wherein the base score is the overall evaluation score and the lexicon score is the point value associated with an answer), but does not disclose loading, by the processor, the transcript from the transaction;   searching the transcript of the transaction for a word or phrase from the lexicon. However, Yentis teaches loading, by the processor, the transcript from the transaction;   searching the transcript of the transaction for a word or phrase from the lexicon ([0066] wherein the transcript is analyzed for words and phrases) .


As per claim 3, note the rejection of claim 1 where Surdick and Yentis are combined. The combination teaches the data processing system of claim 1. Surdick further discloses wherein the automated scoring template comprises search criteria and the non-transitory computer readable medium further comprises instructions executable on the processor for: searching the plurality of transactions for candidate transactions using the search criteria to identify transactions to score according to the automated scoring template ([0078] wherein calls can be evaluated based on the content of the call i.e. search criteria).  

As per claim 4, note the rejection of claim 1 where Surdick and Yentis are combined. The combination teaches the data processing system of claim 1. Surdick further discloses wherein the non-transitory computer readable medium further comprises ([0057] wherein the analyzer works in the background to determine what queries are found in each call).  

As per claim 5, note the rejection of claim 1 where Surdick and Yentis are combined. The combination teaches the data processing system of claim 1. Surdick further discloses wherein the defined correspondence between the automated score and the preselected answer to the question comprises a defined correspondence between an automated score range and an acceptable answer from the set of acceptable answers ([0049] wherein certain answers are awarded certain scores as described).  

As per claim 6, note the rejection of claim 1 where Surdick and Yentis are combined. The combination teaches the data processing system of claim 5. Surdick further discloses wherein the data store further stores an answer template defining the set of acceptable answers and the correspondence between the automated score range and the acceptable answer ([0049] wherein certain answers are awarded certain scores as described).   

As per claim 7, note the rejection of claim 1 where Surdick and Yentis are combined. The combination teaches the data processing system of claim 1.  Yentis further teaches wherein the non-transitory computer readable medium further comprises instructions executable on the processor for: receiving an evaluator answer to the question from the client computer; and storing a completed evaluation comprising the evaluator answer ([0108] wherein the user can edit the answers generated by the system and [Fig. 5B] wherein the answers can be saved).  
Both Surdick and Yentis describe pre-determining answers. One could use the save feature in Yentis with the evaluator generation in Surdick in order to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating an evaluation form with predetermined answers in Surdick with the saving the form in Yentis in order persist the answers in memory to be retrieved later if necessary.  

As per claim 10, note the rejection of claim 1 where Surdick and Yentis are combined. The combination teaches the data processing system of claim 5. Surdick further discloses wherein generating the evaluation further comprises generating page code for the question, the page code comprising question text and page code for the answer control that sets the answer control to the preselected answer ([0071] wherein the page is generated with the auto-suggested answers, wherein computers use code).  

As per claim 11, Surdick discloses a computer program product comprising a non-transitory computer readable medium storing a set of computer instructions executable by a processor to:
 access a data store comprising a plurality of transactions ([0038] wherein the customer call records database stores a plurality of transactions between a customer and an agent), an automated scoring template associated with the lexicon ([0051] wherein the set of queries and the set of target media sets are the lexicon parameters) and scoring parameters ([0049] wherein the point system are the scoring parameters), a question associated with the automated scoring template ([0042] wherein the evaluation question is described), and an evaluation form associated with the question ([0041] wherein the evaluation form includes the associated questions), wherein each of the plurality of transactions comprises a voice session recording of an inbound call recorded by a call center recording system ([0038] wherein recorded calls are stored in the call records database); receive a request from a client computer for an evaluation to evaluate a transaction that was assigned an automated score according to the automated scoring template based on an audio of the transaction having matched the lexicon ([0070] wherein the agent can select a call for analysis with automatic analysis);   in response to the request for the evaluation, generating the evaluation from the evaluation form ([0071] wherein the result form is described), wherein generating the evaluation comprises setting an answer control in the evaluation to a preselected answer to the question based on a defined correspondence between the automated score and the preselected answer to the question ([Fig 16], and [0072] wherein a preselected answer is described, wherein the score is associated with the result of the evaluation), the preselected answer to the question selected from a set of acceptable answers to the question ([Fig. 14] and [Fig. 15] wherein the form contains a set of preselected answers, in this case “yes” or “no”); and serve the evaluation with the preselected answer to the question to the client computer for display in an evaluation operator interface, but does not disclose wherein each of the plurality of transactions comprises a transcript of the voice session; ([0016] wherein a transcript is stored for each audio file); and to evaluate a transaction based on an audio of the transaction having matched the lexicon ([0066] wherein the transcript is analyzed for words and phrases).
Both Surdick and Yentis teach an interface to evaluate call center agents. Surdick uses a speech analytics system to transcribe the audio, but does not expressly describe persistently storing the transcript and evaluating the transaction based on the transcript. Instead Surdick uses the audio itself. One could include the transcript and transcript evaluation from Yentis and with the method of creating automatic evaluation in Surdick to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating an evaluation form with predetermined answers from audio in Surdick with the audio transcribed in Yentis in order to avoid having to repeatedly searching audio for words or phrases, which is costly. 

As per claim 12, note the rejection of claim 11 where Surdick and Yentis are combined. The combination teaches the computer program product of claim 12. Surdick further discloses instructions executable to execute the automated scoring template to assign the automated score to the transaction([Fig 16], and [0072] wherein auto-suggested answers assign the score 5/5 and 10/10 respectively), wherein executing the automated scoring template comprises: loading, by the processor, audio from the ([0053] wherein the audio is loaded and searched); searching the transcript of the transaction for a word or phrase from the lexicon([0053] wherein the audio is loaded and searched); based on a determination that the transaction includes the word or phrase from the lexicon, assigning the lexicon a lexicon score based on lexicon scoring parameters included in the automated scoring template([0072] wherein points are given if the greeting is found); and adding the lexicon score to a base score included in the automated scoring template([0008] wherein the base score is the overall evaluation score and the lexicon score is the point value associated with an answer), but does not disclose  loading, by the processor, a transcript from the transaction; searching the transcript of the transaction for a word or phrase from the lexicon. However, Yentis teaches loading, by the processor, a transcript from the transaction; searching the transcript of the transaction for a word or phrase from the lexicon ([0066] wherein the transcript is analyzed for words and phrases). 
Both Surdick and Yentis teach an interface to evaluate call center agents. Surdick uses a speech analytics system to transcribe the audio, but does not expressly describe persistently storing the transcript and evaluating the transaction based on the transcript. Instead Surdick uses the audio itself. One could include the transcript and transcript evaluation from Yentis and with the method of creating automatic evaluation in Surdick to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of generating an evaluation form with predetermined answers from audio in Surdick with the audio transcribed in Yentis in order to avoid having to repeatedly searching audio for words or phrases, which is costly. 

As per claim 13, claim 13 is the product that is substantially similar to the system of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the product that is substantially similar to the system of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the product that is substantially similar to the system of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that is substantially similar to the system of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the product that is substantially similar to the system of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the product that is substantially similar to the system of claim 10 and is rejected for the same rationale and reasoning. 

Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Surdick in view of Yentis, in further view of Heimendinger, United States Patent Application Publication No. 2011/0055202.


As per claim 8, note the rejection of claim 1 where Surdick and Yentis are combined. The combination teaches the data processing system of claim 1, but does not teach wherein the non-transitory computer readable medium further comprises instructions executable on the processor for: accessing a plurality of completed evaluations for a set of transactions scored using the automated scoring template; comparing evaluator answers to the question to preselected answers to the question in the plurality of completed evaluations; and determining a confidence score for the automated scoring template based on the comparison. However, Heimendinger teaches wherein the non-transitory computer readable medium further comprises instructions executable on the processor for: 
accessing a plurality of completed evaluations for a set of predictions scored using the predictive model ([0031] wherein the data mining is the accessing of previous predictions for machine learning); comparing evaluator answers to the question to preselected answers to the question in the plurality of completed evaluations ([0030]-[0031] wherein the system determines if the prediction for the question is accurate) ; and determining a confidence score for the predictive model based on the comparison ([0031] wherein a confidence score).
Both Surdick and Heimendinger describe predicting outcomes. While Surdick describes a system of providing answers to a user using an automated scoring template to evaluate a phone call, Heimendinger predicts if a user will perform a query. One could measure the success of a prediction as in Heimendinger with the automated scoring template to evaluate phone calls to teach the claimed invention. It would have been 

As per claim 9, note the rejection of claim 8 where Surdick, Yentis and Heimandinger are combined. The combination teaches the data processing system of claim 8, but does not expressly teach wherein the non-transitory computer readable medium further comprises instructions executable on the processor for: based on a determination that the confidence score for the automated scoring template meets a threshold, continuing to use the automated scoring template to score transactions from the plurality of transactions; based on a determination that the confidence score for the automated scoring template does not meet the threshold, stopping use of the automated scoring template. However, Heimandinger teaches wherein the non-transitory computer readable medium further comprises instructions executable on the processor for: based on a determination that the confidence score for the predictive model meets a threshold, continuing to use the predictive model to predict answers; based on a determination that the confidence score for the predictive does not meet the threshold, stopping use of the predictive model ([0031] wherein the predictive model is optimized over time and based on a threshold, a prediction is provided).  
Both Surdick and Heimendinger describe predicting outcomes. While Surdick describes a system of providing answers to a user using an automated scoring template to evaluate a phone call, Heimendinger predicts if a user will perform a query. One could 

As per claim 18, claim 18 is the product that is substantially similar to the system of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the product that is substantially similar to the system of claim 9 and is rejected for the same rationale and reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158